DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed August 25, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, and 9.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the phrase “wherein the first properties of the second mirror is different from second properties of the fourth mirror” that is confusing and indefinite since it is not clear what considered to be the “properties” of the mirrors.  It is not clear what is the objective definition of the properties.  
Claim 9 has been amended to include the phrase “the first mirror design of the first mirror is different from a second mirror design of the second mirror” that is confusing and indefinite since it is not clear what considered to be the “design” of the mirrors.  It is not clear what is the objective definition of the “design”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Chen et al (US 2007/0217045 A1).
Chen et al teaches a method for manufacturing an optical filter that is comprised of deposing on a substrate (28, Figure 3), a first mirror (22 corresponding to pixel portion 12), and a second mirror (22, corresponding to pixel portion 14), wherein the first mirror and the second mirror do not overlap with each other.  The first mirror is to reflect a set of a first wavelengths of an electromagnetic spectrum (such as wavelength of red light) and the second mirror is to reflect a set of second wavelengths of the electromagnetic spectrum, (such as wavelength of green light).  The second wavelengths of the set of second wavelengths (green light) are shifted with respect to first wavelengths of the set of first wavelengths, (red light).  The method further comprises depositing above the first mirror and second mirror a common spacer and depositing on the common spacer opposite the first mirror and opposite second mirror one or more additional mirrors (18).  
With regard to claim 17, the depositing the one or more additional mirrors comprising depositing opposite the first mirror a third mirror (18, corresponding to pixel portion 12) pared with the first mirror to reflect the set of the first wavelength and depositing opposite the second mirror a fourth mirror (corresponding to pixel portion 14) paired with the second mirror to reflect the set of second wavelengths.   
With regard to claim 19, the one or more additional mirrors (18, Figure 3) that comprise a reflective silver layer that reflects the electromagnetic waves of different wavelength than the electromagnetic wave reflects by the Fabry-Perot filter structure of the paired mirrors (18 and 22).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application by Koelle (US 2007/0041416 A1) in view of the patent issued to Cheng et al (PN. 6,529,328).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Koelle teaches an optical filter (100, Figure 1) comprises Fabry-Perot interference filter structures that is comprised of a first pair of mirrors (118 and 114), a second pair mirrors (124 and 114) wherein the second pair of mirrors and the first pair of mirrors reflect different portion of an electromagnetic spectrum and a common spacer (cavities portion 112) positioned between the first pair of mirrors and between second pair of mirrors, (please see paragraphs [0019] to [0025]).  
Claim 1 has been amended to include the phrase “first pair of mirrors that includes a first mirror and a second mirror,  a second pair of mirrors that includes a third mirror and a second mirror” and the phrase “wherein first properties of the second mirror is different from second properties of the fourth mirror”.  
Koelle teaches that the first pair of mirrors includes a first mirror (118, Figure 1) and a second mirror (114) and the second pair of mirrors includes a third mirror (124) and a fourth mirror (114).  This reference however does not teach explicitly that the first properties of the second mirror is different from the second properties of the fourth mirror.  Cheng et al in the same field of endeavor teaches an optical filter that is comprises a plurality sections of Fabry Perot optical filters wherein the mirror may comprises different sections that have different reflectivity (R1, R2, R3 … Rn, Figure 9c) or mirrors comprises variable reflectivity, (please see Figure 9d).  It would then have been obvious to one skilled in the art to apply the teachings of Cheng et al to modify the optical filter to have the mirrors have different or variable reflectivity, specifically according Figure 9c of Cheng et al, the second mirror and the fourth mirror to have different reflectivity (serves as the properties) for the benefit of making the optical filter having different optical response.  
With regard to claim 2, Koelle teaches that the common spacer across the first pair mirror varies in a same pattern as a thickness of the common spacer across the second pair mirrors.  
With regard to claim 3, Koelle teaches that the optical filter further comprises a first baseline spacer (120) between the first pair of mirrors and a second baseline spacer (128) between the second pair of mirrors.  
With regard to claim 4, based on the Fabry-Perot filter structure, the first thickness of the first baseline spacer (120) is based on a first portion of the electromagnetic spectrum reflected by the first pair of mirrors and a second thickness of the second baseline spacer (128) is based on a second portion of the electromagnetic spectrum reflected by the second pair of mirrors.  
With regard to claim 5, Koelle teaches that the optical filter further comprises a third pair of mirrors (130 and 114) reflects different portion of the electromagnetic spectrum from the reflection electromagnetic spectrum of the first pair of mirrors and the reflection electromagnetic spectrum of the second pair of mirrors.  
With regard to claim 7, Koelle teaches that this optical filter may comprise a fourth pair of mirrors (136 and 114) that reflects a fourth portion of electromagnetic spectrum.  It however does not teach to include a fifth pair of mirrors reflects yet a fifth portion of electromagnetic spectrum.  It is within general skilled in the art to add an additional pair of mirrors (as a fifth pair) based on the Fabry-Perot interference structure to have pair of mirrors with a selected baseline spacer or cavity to design the pair of mirror to provide reflection of a desired electromagnetic spectrum.  Koelle teaches that the optical filter is designed for filtering electromagnetic wave in the long wavelength range such as 1000 nm to 2000 nm, (please see paragraph [0003]).  This covers the near infrared wavelength range (800 nm to 2500 nm).  This means the reflection spectra for the fourth pair and fifth pair of mirrors may be of a first and a second near-infrared ranges of electromagnetic spectra.  It would then have been obvious to one skilled in the art to modify the optical filter of Koelle to include a fifth mirror pair for the benefit of allowing the optical filter to be able to reflect different spectral range of near infrared electromagnetic wave.  
With regard to claims 6 and 8, this reference does not teach explicitly that the optical filter has either 128 channels or 192 channels, however these features are results of the resonant conditions of the optical filter that can be tuned or designed by selecting the thickness of the spacer and baseline spacer.  Such modification therefore are considered to be obvious matters of design choices to one skilled in the art for the benefit for the optical filter to meet certain application requirements.  

Claim(s) 9, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Chen et al (US 2007/0217045 A1) in view of the patent issued to Cheng et al (PN. 6,529,328).
Claim 9 has been amended to necessitate the new grounds of rejection.  
Chen et al teaches a method for manufacturing an optical filter that is comprised of deposing on a substrate (28, Figure 3), a first mirror (22 corresponding to pixel portion 12), a second mirror (22, corresponding to pixel portion 14), and a third mirror (22, corresponding to pixel portion 16) wherein the first mirror, the second mirror and the third mirror do not overlap with each other.  The manufacturing method further comprises the step of depositing above the first mirror, the second mirror and third mirror a common spacer (20) and depositing on the common spacer and opposite the first mirror, a fourth mirror (18, corresponding to pixel portion 12), wherein the fourth mirror is paired with the first mirror to reflect a first portion of an electromagnetic spectrum, depositing on the common spacer and opposite the second mirror a fifth mirror (18, corresponding to pixel portion 14), wherein the fifth mirror is paired with the second mirror to reflect a second portion of the electromagnetic spectrum and depositing on the common spacer and opposite the third mirror a sixth mirror (18, corresponding to pixel portion 16), wherein the sixth mirror is paired with the third mirror to reflect a third portion of the electromagnetic spectrum.  
Claim 9 has been amended to include the phrase “wherein a first mirror design of the first mirror is different from a second mirror design of the second mirror”.  
 This reference does not teach explicitly that the first mirror design of the first mirror is different from a second mirror design of the second mirror”.  Cheng et al in the same field of endeavor teaches an optical filter that is comprises a plurality sections of Fabry Perot optical filters wherein the mirror may comprises different sections that have different reflectivity (R1, R2, R3 … Rn, Figure 9c) or mirrors comprises variable reflectivity, (please see Figure 9d).  It would then have been obvious to one skilled in the art to apply the teachings of Cheng et al to modify the optical filter to have the mirrors have different or variable reflectivity, specifically according Figure 9c of Cheng et al, the first mirror and the second mirror to have different reflectivity (serves as the design) for the benefit of making the optical filter having different optical response.  

With regard to claim 11, as shown in Figure 3, the deposition of the common spacer comprises depositing less than ten spacer layers.  
With regard to claim 14, Chen et al teaches that the first portion of the electromagnetic spectrum is a visible range of the electromagnetic spectrum such as red visible light, the second portion of the electromagnetic spectrum is in the visible range of the electromagnetic spectrum such as green visible light and the third portion of electromagnetic spectrum is in the visible range of the electromagnetic spectrum such as blue light, (please see Figures 4A to 4C and the table 1).  
With regard to claim 15, this reference does not teach explicitly that the optical filter has either 128 channels, however these features are results of the resonant conditions of the optical filter that can be tuned or designed by selecting the thickness of the spacer or cavity.  Such modification therefore are considered to be obvious matters of design choices to one skilled in the art for the benefit for the optical filter to meet certain application requirements.  


Claim 9 and 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Koelle (US 2007/0041416 A1) in view of the patent issued to Cheng et al (PN. 6,529,328).
Claim 9 has been amended to necessitate the new grounds of rejection.  
Koelle et al teaches a method for manufacturing an optical filter that is comprised of deposing on a substrate (116, Figure 1), a first mirror (114 corresponding to first wavelength structure 102), a second mirror (114, corresponding to a second wavelength structure 104), and a third mirror (114, corresponding to third wavelength structure) wherein the first mirror, the second mirror and the third mirror do not overlap with each other.  The manufacturing method further comprises the step of depositing above the first mirror, the second mirror and third mirror a common spacer (112) and depositing above the common spacer and opposite the first mirror, a fourth mirror (118, corresponding first wavelength structure 102), wherein the fourth mirror is paired with the first mirror to reflect a first portion of an electromagnetic spectrum, depositing above the common spacer and opposite the second mirror a fifth mirror (118, corresponding to the second wavelength structure 104), wherein the fifth mirror is paired with the second mirror to reflect a second portion of the electromagnetic spectrum and depositing above the common spacer and opposite the third mirror a sixth mirror (118, corresponding to the third wavelength structure 106), wherein the sixth mirror is paired with the third mirror to reflect a third portion of the electromagnetic spectrum.  
Claim 9 has been amended to include the phrase “wherein a first mirror design of the first mirror is different from a second mirror design of the second mirror”.  
 This reference does not teach explicitly that the first mirror design of the first mirror is different from a second mirror design of the second mirror”.  Cheng et al in the same field of endeavor teaches an optical filter that is comprises a plurality sections of Fabry Perot optical filters wherein the mirror may comprises different sections that have different reflectivity (R1, R2, R3 … Rn, Figure 9c) or mirrors comprises variable reflectivity, (please see Figure 9d).  It would then have been obvious to one skilled in the art to apply the teachings of Cheng et al to modify the optical filter to have the mirrors have different or variable reflectivity, specifically according Figure 9c of Cheng et al, the first mirror and the second mirror to have different reflectivity (serves as the design) for the benefit of making the optical filter having different optical response.  
With regard to claims 12 and 13, the manufacturing method further comprises the step of depositing a first baseline spacer (120) at a first thickness based on the first portion of the electromagnetic spectrum above the first mirror, depositing a second baseline spacer (128) at a second thickness based on the second portion of the electromagnetic spectrum above the second mirror and deposing a third baseline spacer (134) at a third thickness based on the third portion of the electromagnetic spectrum above the third mirror, (please see Figure 1).  
This reference has met all the limitation of the claims, with the exception that the deposition orders of the common spacer and the baseline spacers were different.  However since the wavelength structures are of a Fabry-Perot interference filter structure wherein it is the total thickness of the baseline spacer and common spacer between each pair of the mirrors that matters to determine the wavelength spectrum to be reflected by the specific wavelength structures, the order of deposition of the baseline spacer and the common spacer therefore does not affect the function the optical filter.  Furthermore, the deposition order of one spacer layer over the other spacer layer also does not possess any novelty since it is done by common deposition method known in the art.  Such difference therefore is considered to be obvious matters of design choices to one skilled in the art to achieve the manufacture in steps as desired, since it does not affect the function of the optical filer.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Cheng et al as applied to claim 9 above and further in view of US patent application publication by Seo et al (US 2011/0299104 A1).
The method for manufacturing the optical filter taught by Chen et al and Cheng et al as described in claim 9 above has met all the limitations of the claim.  
With regard to claim 10, Chen et al teaches to depositing the common spacer comprises depositing a plurality of spacer layers.  But it does not teach explicitly that the common spacer has a thickness that varies in same pattern between the first mirror and the fourth mirror, between the second mirror and the fifth mirror and between the third mirror and the sixth mirror.  Seo et al in the same field of endeavor teaches an optical filter wherein the common spacer between the first pair of mirrors and the common spacer between the second pair of mirrors having a thickness that varies in a same pattern, (please see Figure 2).  It would then have been obvious to one skilled in the art to make the common spacer of each pairs of mirrors to have N steps (i.e. N different thickness pattern), to filter different wavelength of the electromagnetic radiation, (please see paragraph [0092]).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of the US patent application publication by Tisserand et al (US 2011/0049340 A1).
The method for manufacturing the optical filter taught by Chen et al as described in claim 16 above has met all the limitations of the claim.  
With regard to claim 18, Chen et al teaches that same reflective layer (such Ag layer, please see Table 1) is being deposited opposite to the first mirror and the second mirror.  However the reflective layer (18) serves as the third mirror opposite to the first and second mirrors is not a single third mirror layer.  Tisserand et al in the same field of endeavor teaches that the third mirror layer (MIR 2, Figure 1b and 2c) may be a single layer that is opposite to both a first mirror and second mirror (MIR 1) to form two mirror pairs.  It would then have been obvious to one skilled in the art to apply the teachings of Tisserand et al to modify the optical filter of Chen et al to alternatively having the third mirror as a single mirror layer opposite to both the first mirror and the second mirror to form the first mirror pair and the second mirror pair as an alternative design for the optical filter.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.
The method for manufacturing the optical filter taught by Chen et al as described in claim 16 above has met all the limitations of the claim.
With regard to claim 20, Chen et al teaches that the optical filter is designed to reflect electromagnetic waves in the visible ranges, (please see Table 1), but it does not teach explicitly that at least one set of the wavelengths may be in the near-infrared range of the electromagnetic spectrum.  However such modification is considered obvious to one skilled in the art since the reflectance wavelength spectrum is determined by the thickness of the spacer between the paired mirrors, and based on the art-well known theory of Fabry-Perot interference filter one skilled in the art would easily to modify one set of the wavelength to be in the near-infrared electromagnetic spectrum for the benefit of allowing the optical filter to be utilized in applications required reflection in the near-infrared electromagnetic spectrum.  
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons set forth above.
Applicant’s arguments concerning the newly amended features have been fully addressed for the reasons set forth above.  
In response to applicant’s statement which states that the first, second mirror cannot be deposited on the substrate as recited Chen et al reference, the examiner respectfully disagrees for the reasons stated below.  As shown in Figure 3 of Chen, the first mirror (22) and second mirror (22) are indeed directly deposited on the substrate (28).  Chen et al specifically teaches that element (28) is a transparent substrate (please see paragraph [0021]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872